t c memo united_states tax_court seismic support services llc scott a whittington tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date scott a whittington pro_se lisa m oshiro for respondent memorandum findings_of_fact and opinion kroupa judge these consolidated cases arise from notices of final_partnership_administrative_adjustment fpaas issued to tax_matters_partner scott a whittington petitioner regarding seismic support services llc seismic for and years at issue we must decide two issues the first issue is whether the amounts seismic paid petitioner were guaranteed payments for services under sec_707 we hold that they were the second issue is whether respondent correctly determined accuracy-related_penalties under sec_6662 we hold that he did findings_of_fact some of the facts have been deemed stipulated pursuant to rule f and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in washington when he filed the petition petitioner was employed as a seismic design consultant he formulated a scheme to alter his status as an employee to reduce his tax obligations he first requested that his employer treat him as an independent_contractor his employer refused so he resigned that position petitioner decided to form an llc through which he could provide services as a subcontractor to that end he organized all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated seismic under delaware law petitioner owned of seismic and management partners llc owned the rest seismic provided consultation services as a subcontractor during the years at issue petitioner performed all services on seismic’s behalf seismic received all compensation_for those services seismic paid petitioner dollar_figure in dollar_figure in and dollar_figure in payments seismic labeled the payments distributions on each bank draft seismic filed forms u s return of partnership income for the years at issue seismic reported gross_income of dollar_figure for dollar_figure for and dollar_figure for seismic claimed management fee deductions of dollar_figure for dollar_figure for and dollar_figure for seismic did not have any employees or file employment_tax returns for the periods during the years at issue respondent issued the fpaas determining that the payments were guaranteed payments under sec_707 according to the fpaas the payments are still fully deductible by seismic but by recharacterizing the the record does not establish who owned this entity seismic also paid petitioner additional_amounts purportedly for mileage expenses those amounts are not in dispute the record does not establish how petitioner reported the distributions on his individual return payments as guaranteed payments respondent will be able to assert in a subsequent partner-level proceeding that petitioner is personally liable for self- employment_tax respondent disallowed the corresponding management fee deductions and determined the accuracy-related_penalties petitioner timely filed petitions as the tax_matters_partner opinion these cases involve an ill-fated attempt by an individual to avoid his tax obligations petitioner first asked his employer to misrepresent his employment status his employer refused so he resigned his position and developed an alternative scheme to provide services through a partnership subject_to the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite that he established petitioner hoped that this would shield the payments must first be recharacterized at the partnership level because respondent determined that they are guaranteed payments guaranteed payments are a partnership_item that must first be determined at the partnership level sec_301_6231_a_2_-1 sec_301_6221-1 proced admin regs once the partnership_item is determined at the partnership level each partner’s distributive_share can be challenged in a subsequent partner-level proceeding the parties do not dispute that seismic is a tefra partnership the record establishes that seismic filed forms for the and tax years his income from federal tax this scheme however still involved petitioner receiving compensation_for services he performed we must decide in this partnership-level proceeding whether the payments were guaranteed payments for services under sec_707 petitioner contends that the payments were capital expenditures respondent asserts that the payments were for services we agree with respondent i jurisdiction we begin our analysis with a discussion of the court’s jurisdiction over a tefra proceeding the court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent provided by congress see sec_7442 114_tc_519 the court has authority in a tefra partnership-level proceeding to determine all partnership items for a partnership taxable_year to which the fpaa relates the proper allocation of partnership items among the partnership’s partners and the application of any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item sec_6226 a guaranteed_payment is a partnership_item appropriately determined in a partnership-level proceeding see sec_6221 sec_301_6231_a_3_-1 proced admin regs see also brennan v commissioner tcmemo_2012_187 the court’s jurisdiction over a tefra partnership-level proceeding is invoked upon the commissioner’s issuance of a valid fpaa and the proper filing of a petition_for_readjustment of partnership items for the year or years to which the fpaa pertains see 123_tc_64 petitioner timely filed petitions challenging the adjustments in the fpaas we therefore have jurisdiction to determine whether the payments were guaranteed payments for services and whether the accuracy- related penalty applies ii burden_of_proof we now consider whether the burden_of_proof shifts to respondent under sec_7491 the commissioner’s adjustments in an fpaa are generally presumed correct and a party challenging an fpaa has the burden of proving that the commissioner’s adjustments are in error rule a 290_us_111 republic plaza props p’ship v commissioner we note that petitioner contends that respondent exceeded his authority in adjusting the partnership_item this argument is without merit congress has granted the commissioner authority to examine books to ascertain the correctness of any return sec_7602 the commissioner may determine the tax treatment of any partnership_item at the partnership level sec_6221 seismic claimed a deduction for management fees respondent examined the partnership return determined that the deduction was mischaracterized and determined that the payments instead were deductible as guaranteed payments t c the burden shifts to the commissioner if the taxpayer introduces credible_evidence with respect to the issue and meets other requirements sec_7491 and b if each party produces credible_evidence then we decide using the burden of persuasion the burden of persuasion however is immaterial because we decide this matter based on the preponderance_of_the_evidence see kaufman v commissioner tcmemo_2014_52 petitioner has not presented credible_evidence salient to the disputed factual issues to shift the burden to respondent see sec_7491 petitioner therefore has the burden iii determination of partnership items a guaranteed payments we now turn to the payments respondent contends the payments were guaranteed payments for services petitioner performed petitioner contends that the payments were for_the_use_of capital rather than services we agree with respondent a guaranteed_payment is a payment from a partnership to a partner for services or use of capital that does not represent a distribution and is determined seismic labeled the payments distributions and then claimed deductions for them as management fees petitioner no longer contends that the payments were distributions or management fees we are perplexed by petitioner’s action without regard to the partnership’s income sec_707 87_tc_1329 aff’d 872_f2d_1271 7th cir desantis v commissioner tcmemo_1997_141 sec_1_707-1 income_tax regs the substance of the transaction governs as opposed to the form 40_tc_1011 sec_1_707-1 income_tax regs a guaranteed_payment is includable in the recipient’s ordinary_income sec_1_707-1 income_tax regs we conclude that seismic made payments to petitioner for services that were determined without regard to seismic’s income petitioner performed all services on behalf of seismic there is no basis in the record to conclude the payments were for_the_use_of capital we agree that the payments were guaranteed payments for services payments from a partnership to a partner generally fall into one of three categories see cahill v commissioner tcmemo_2013_220 first a partner may receive payments representing distributions of his or her distributive_share of partnership income see sec_731 second a partner may receive payments in circumstances where he or she is not treated as a partner sec_707 and third a partner may receive guaranteed payments sec_707 we note that petitioner contends that the payments were capital expenditures without further explanation or factual support we interpret petitioner’s argument to be that the payments were for_the_use_of capital b accuracy-related_penalty we now consider the accuracy-related_penalties under sec_6662 a taxpayer is liable for an accuracy-related_penalty on any part of an underpayment attributable to among other things negligence or disregard of rules or regulations sec_6662 the commissioner has the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties sec_7491 see 116_tc_438 the taxpayer bears the burden_of_proof as to any defense to the accuracy-related_penalty sec_7491 rule a higbee v commissioner t c pincite respondent contends that the accuracy-related_penalty for negligence applies here negligence is defined as any failure to make a reasonable attempt to we note that on its face sec_7491 refers to liability of any individual for penalties several opinions of this court have held that this section is inapplicable where the taxpayer is not an individual see 126_tc_191 holding sec_7491 inapplicable to corporate taxpayer santa monica pictures llc v commissioner tcmemo_2005_104 questioning applicability of sec_7491 to corporate entity and whether commissioner has any burden of production but nonetheless holding that if statute applied commissioner satisfied his burden nonetheless several other opinions of this court have applied sec_7491 in cases of taxpayers who are not individuals see d r fin servs inc v commissioner tcmemo_2011_252 mcgehee family clinic p a v commissioner tcmemo_2010_202 maint painting constr inc v commissioner tcmemo_2003_270 comply with the provisions of the code or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return that would seem to a reasonable and prudent person too good to be true under the circumstances higbee v commissioner t c pincite sec_1_6662-3 income_tax regs because partnerships do not pay taxes penalties for tax underpayments are imposed at the partner level sec_701 notwithstanding this tefra requires that the applicability of some penalties must be determined in the partnership-level proceeding see sec_6226 united_states v woods u s __ __ 134_sct_557 this court has jurisdiction to consider the applicability of the accuracy-related_penalty related to adjustments to partnership-level items see woods u s at __ s ct pincite ltd v commissioner tcmemo_2013_49 guaranteed payments are partnership-level items sec_301_6231_a_3_-1 income_tax regs thus the applicability of the penalty for the negligent reporting of the guaranteed payments is determined in the partnership-level proceeding while the imposition of the penalty occurs at the partner-level proceeding woods u s at __ s ct pincite the statute provides that although a partnership-level determination is conclusive in a subsequent refund action it does not prevent individual partners from asserting any partner-level defenses that may apply in the partner-level proceedings id citing section c respondent has met any burden of production he may have seismic initially described the payments as distributions but then claimed deductions for them as management fees the record demonstrates that the payments were guaranteed payments there is no indication in the record that petitioner made a reasonable attempt to ascertain the correctness of the characterization of his deductions seismic knew the payments were made for services petitioner provided yet it mischaracterized them as management fees thus seismic was negligent in its reporting of the payments as management fees the record reflects that seismic mischaracterized the payments to enable petitioner to avoid partner- level self-employment taxes indeed petitioner admitted that he was trying to avoid paying taxes we determine that the accuracy-related_penalties are applicable concerning the applicability of any penalty that relates to the adjustment of a partnership_item a taxpayer is not liable for an accuracy-related_penalty however if the taxpayer acted with reasonable_cause and in good_faith with respect to any portion of the underpayment sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge experience and education of the taxpayer and the taxpayer’s reliance on the advice of a professional sec_1_6664-4 income_tax regs we inquire into a taxpayer’s reasonable_cause and good_faith or lack thereof at the partnership level taking into account the state of mind of the general_partner 131_tc_275 petitioner did not advance any arguments or articulate any reasons as to why the accuracy-related_penalties are not warranted thus we sustain respondent’s penalty determinations see 124_tc_223 aff’d 652_f3d_1042 9th cir see also higbee v commissioner t c pincite- in reaching these holdings we have considered all of the parties’ arguments and to the extent not addressed we conclude that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
